Exhibit 99.1 HANCOCK FABRICS REPORTS A AND A COMPARABLE SALES INCREASE OF 1.1% FOR THE THIRD QUARTER OF 2013 – GROSS PROFIT INCREASES BALDWYN, MS, December 10, 2013 – Hancock Fabrics, Inc. (OTC symbol: HKFI) today announced financial results for its third quarter ended October 26, 2013 and first thirty-nine weeks of fiscal 2013. Financial results for the third quarter include: ● Comparable store sales increased by 1.1% in the third quarter of 2013 following a 2.3% increase in the third quarter of 2012. Net sales for the quarter were virtually flat at $71.8 million compared to $71.9 million for the third quarter of last year. ● Gross profit for the third quarter improved by 240 basis points to 41.6% as compared to 39.2% for the third quarter of the prior year. Excluding fluctuations in the inventory valuation reserve from both years the gross profit improved by 270 basis points. ● Selling, general and administrative expenses for the quarter, including depreciation and amortization, remained flat due to increases in advertising and insurance claims, offset by reductions in professional fees and depreciation. ● Operating income for the quarter was $0.8 million compared to a loss of $0.9 million in the third quarter last year, representing a reversal of a loss and an improvement of $1.7 million. ● EBITDA, a non-GAAP measure, which is defined as earnings (loss) before interest, taxes, depreciation and amortization increased to $2.0 million, a 369% improvement over the same period of 2012. ● Net loss improved $1.6 million to $0.6 million, or $ 3 per basic share, in the third quarter of fiscal 2013 compared to a net loss of $2.2 million, or $0.11 per basic share in the third quarter of fiscal 2012 . ● At quarter end, the Company had outstanding borrowings under its revolving line of credit of $60.0 million, a term loan balance of $15.0 million and outstanding letters of credit of $6.8 million. Additional amounts available to borrow under its revolving line of credit at the end of the quarter were $24.1 million. The balance of the Company’s subordinated debt was $8.2 million at quarter end. First thirty-nine weeks financial results include: ● Net sales for the first thirty-nine weeks of fiscal 2013 were $194
